Exhibit 10.2

 

 

SECOND ALLONGE TO SECURED PROMISSORY NOTE (REVOLVING)

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and legal sufficiency of which
hereby are acknowledged, intending to be legally bound, FRANKLIN STREET
PROPERTIES CORP., a Maryland corporation (“Lender”), and FSP PHOENIX TOWER
LIMITED PARTNERSHIP, a Texas limited partnership (“Borrower”), desire to confirm
and amend that certain Secured Promissory Note (Revolving) dated December 4,
2008, as amended by that certain Allonge to Secured Promissory Note (Revolving)
dated March 31, 2011 (as so amended, the “Original Note”) as follows:

Capitalized Terms. Each capitalized term used and not defined in this Second
Allonge to Secured Promissory Note (Revolving) (this “Allonge”) shall have the
meaning given to such term in the Original Note.

Amendment – Maximum Principal Amount. The maximum principal amount of the loan
evidenced by the Original Note is hereby increased from $15,000,000.00 to
$20,000,000.00. More specifically, the reference to “FIFETEEN MILLION DOLLARS
AND 00/100 ($15,000,000.00)” in the first paragraph of the Original Note is
hereby changed to “TWENTY MILLION DOLLARS AND 00/100 ($20,000,000.00)” and the
reference to “$15,000,000.00” in Section 1(a) of the Original Note is hereby
changed to “$20,000,000.00”, it being understood that the aggregate principal
amount of all Advances outstanding at any time shall in no event exceed
$20,000,000.00.

Amendment – Maturity Date. Section 2 of the Original Note is hereby deleted in
its entirety and replaced with the following:

“Principal Repayment. The outstanding principal amount of the Loan, together
with any accrued but unpaid interest, shall be due and payable on the earlier to
occur of (i) November 30, 2013 and (ii) the date on which an Event of Default
shall have occurred (such date first to occur being referred to herein as the
"Maturity Date"). This Note may be prepaid in whole or in part at any time
without premium or penalty.”

Continuing Effect; No Novation. Except as expressly set forth in this Allonge,
all of the terms, covenants and conditions of the Original Note shall remain in
full force and effect. Except as modified by this Allonge, the Original Note and
that certain Deed of Trust, Assignment of Rents and Leases, Security Agreement
and Fixture Filing dated December 4, 2008 from the Borrower in favor of the
Lender (“Mortgage”) are ratified, confirmed and continued. This Allonge is given
as a modification of the Borrower’s obligations under the Original Note and is
not given in substitution therefor or extinguishment thereof and is not
intended, and shall not be construed as, a novation.

Conflicts; Inconsistencies. If there shall be any conflicts or inconsistencies
between the provisions of this Allonge and those of the Original Note or the
Mortgage, the provisions of this Allonge shall govern and control.

Counterparts; Facsimile/Electronic Signatures. This Allonge may be executed in
several counterparts, each of which shall be an original and all of which, when
taken together, shall constitute one instrument. Facsimile or electronic
signatures are valid to bind each party to this Allonge.

-1-

 

 

Attachment to Original Note. This Allonge shall be and remain attached to the
Original Note and shall be an integral part thereof. From and after the date of
this Allonge, all references to “Note” and/or “Promissory Note” in the Original
Note and the Mortgage shall mean the Original Note, as amended by this Allonge.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-2-

 

IN WITNESS WHEREOF, the parties hereto have caused this Allonge to Secured
Promissory Note (Revolving) to be duly executed as of November 13, 2012.

BORROWER:

 

FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership

 

By: FSP Phoenix Tower LLC, its general partner

  



By: /s/ George J. Carter    George J. Carter   President



 

COMMONWEALTH OF MASSACHUSETTS :   : ss COUNTY OF MIDDLESEX :

 

On this 13th day of November, 2012, before me, the undersigned notary public,
personally appeared George J. Carter, President of FSP Phoenix Tower LLC, a
Delaware limited liability company, which is the general partner of FSP Phoenix
Tower Limited Partnership, a Texas limited partnership, proved to me through
satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily, as the act and
deed of said entity for its stated purpose.

 

  /s/ J Barbara J. Fournier   Official Signature and Seal of Notary Public

 

LENDER:

 

FRANKLIN STREET PROPERTIES CORP., a Maryland corporation

 



By: /s/ George J. Carter    George J. Carter   President and Chief Executive
Officer



 

COMMONWEALTH OF MASSACHUSETTS :   : ss COUNTY OF MIDDLESEX :

 

On this 13th day of November, 2012, before me, the undersigned notary public,
personally appeared George J. Carter, President and Chief Executive Officer of
Franklin Street Properties Corp., a Maryland corporation, proved to me through
satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily, as the act and
deed of said entity for its stated purpose.

 

  /s/ Barbara J. Fournier   Official Signature and Seal of Notary Public

 

 

-3-



